

115 HR 2232 IH: Promoting Equality and Accountability at the United Nations Act of 2017
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2232IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Ms. Ros-Lehtinen (for herself, Mr. Smith of New Jersey, Ms. Granger, Mr. Chabot, Mr. Wilson of South Carolina, Mr. Roskam, Mr. Yoho, Mr. Weber of Texas, Mr. Meadows, Mr. Zeldin, Mrs. Wagner, Mr. Bilirakis, and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo ensure accountability at the United Nations and its specialized agencies and to promote reform
			 and limit anti-Semitism and anti-Israel bias at the United Nations.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Promoting Equality and Accountability at the United Nations Act of 2017. (b)Table of contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Limitations Relating to the United Nations Relief and Works Agency for Palestine Refugees
			 in the Near East (UNRWA)
					Sec. 101. Findings.
					Sec. 102. Limitations relating to UNRWA funding.
					Sec. 103. Sense of Congress.
					Title II—Limitations Relating to the United Nations Human Rights Council and the United Nations
			 Human
			 Rights Office of the High Commissioner
					Sec. 201. Findings.
					Sec. 202. Limitations relating to the  United Nations Human Rights Council and the United Nations
			 Human
			 Rights Office of the High Commissioner membership and funding.
					Sec. 203. Sense of Congress.
					Sec. 204. Statement of policy.
					Title III—Status of Palestinian Entities At the United Nations
					Sec. 301. Findings.
					Sec. 302. Reaffirmation of United States policy regarding the status of Palestinian entities at the
			 United Nations, its specialized agencies or its affiliated organizations.
					Sec. 303. Restriction regarding participation in the United Nations, its specialized agencies or
			 its affiliated organizations.
					Sec. 304. Statement of policy.
					Title IV—Anti-Semitism at the United Nations
					Sec. 401. Anti-Semitism at the United Nations.
				
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Oversight and Government Reform of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (2)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization by the Secretary of State in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (3)EmployeeThe term employee means an individual who is employed in the general services, professional staff, or senior management of the United Nations, including consultants, contractors, and subcontractors.
 (4)General assemblyThe term General Assembly means the General Assembly of the United Nations. (5)Member stateThe term Member State means a Member State of the United Nations. Such term is synonymous with the term country.
 (6)SecretaryThe term Secretary means the Secretary of State. (7)Secretary-generalThe term Secretary-General means the Secretary-General of the United Nations.
 (8)Security councilThe term Security Council means the Security Council of the United Nations. (9)United nations entityThe term United Nations entity means any United Nations agency, commission, conference, council, court, department, forum, fund, institute, office, organization, partnership, program, subsidiary body, tribunal, trust, university or academic body, related organization or subsidiary body, wherever located, that flies the United Nations flag or is authorized to use the United Nations logo.
 (10)United states contributionThe term United States contribution means an assessed or voluntary contribution, whether financial, in-kind, or otherwise, from the United States Federal Government to a United Nations entity, including contributions passed through other entities for ultimate use by a United Nations entity.
			ILimitations Relating to the United Nations Relief and Works Agency for Palestine Refugees in the
			 Near East (UNRWA)
 101.FindingsCongress makes the following findings: (1)The total annual budget of the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), including its core programs, emergency activities, and special projects, exceeds $1,500,000,000.
 (2)UNRWA employs over 33,000 staff to support 5,000,000 individuals in the West Bank, Gaza, Jordan, Lebanon and Syria, while the United Nations High Commissioner for Refugees (UNHCR) employs one-third the staff size of UNRWA, with just over 10,000 staff to support over 60,000,000 refugees, asylum-seekers, internally displaced persons (IDPs), returnees (refugees and IDPs), stateless persons, and others of concern to UNHCR.
 (3)The United States has long been the largest single contributing country to UNRWA. From 1950 to 2015, the United States has contributed over $5,630,000,000 to UNRWA, including over $380,000,000 in 2015.
 (4)UNRWA staff unions, including the teachers’ union, are frequently controlled by members affiliated with Hamas.
 (5)The curriculum of UNRWA schools, which use the textbooks of their respective host governments or authorities, has long contained materials that are anti-Israel, anti-Semitic, and supportive of violent extremism.
 (6)On July 16, 2014, UNRWA reported that it had found 20 missiles in one of its schools in Gaza, likely placed there by Hamas, and then returned them to the relevant authorities in Gaza, territory controlled by Hamas.
 (7)On July 22, 2014, UNRWA reported that it had found a second instance in which missiles were stockpiled in one of its schools in Gaza.
 (8)On July 29, 2014, UNRWA confirmed that, for the third time in less than a month, a stockpile of Hamas rockets was found in one of its schools in Gaza, establishing a pattern of Hamas weapons being stored in UNRWA facilities, and calling into question UNRWA’s claim of being caught unawares to Hamas’ actions.
 (9)On July 30, 2014, three Israeli Defense Force soldiers were killed in an explosion at a booby-trapped UNRWA health clinic, which was housing the opening to one of Hamas’ underground tunnels.
 (10)On July 30, 2014, John Ging, head of UNRWA from 2006–2011, when asked if Hamas has been using human shields and using United Nations schools and hospitals to store weapons and as a shelter from which to launch missiles into Israel, stated in an interview, Yes, the armed groups are firing their rockets into Israel from the vicinity of UN facilities and residential areas. Absolutely..
 (11)On September 1, 2015, the nongovernmental organization, UN Watch, published a report which documented 12 different Facebook accounts operated by UNRWA officials that openly incite to anti-Semitism and violence, including Ahmed Fathi Bader, who identified himself as a Deputy School Principal at UNRWA and who praised the murder of a group of collaborators with the Jews.
 (12)On October 16, 2015, UN Watch published a report entitled Report on UNRWA Teachers and Other Officials Inciting Violence & Antisemitism, identifying an additional 10 UNRWA individuals that openly incite to anti-Semitism and violence, including Hani Al Ramahi, who identified himself as a Projects Support Assistant at UNRWA, and who posted an image that encouraged Palestinians to stab Zionist dogs.
 (13)On October 20, 2015, the United Nations Secretary-General’s Deputy Spokesman’s office, in response to a question regarding the UNRWA allegations raised in the UN Watch reports, stated that in a number of cases so far, the Agency has found staff Facebook postings to be in violation of its social media rules . . . the staff have been subject to both remedial and disciplinary action, including suspension and loss of pay. The remaining allegations are under assessment..
 (14)On March 2, 2016, UNRWA USA’s National Committee communications director, Laila Mokhiber, tweeted her support for Israeli Apartheid Week, a designated week designed to build support for the anti-Israel Boycott, Divestment and Sanctions (BDS) movement.
 (15)On February 26, 2017, UNRWA announced that it had suspended Suhail al-Hindi, the chairman of the UNRWA Palestinian workers’ union in Gaza and the principal of an UNRWA elementary school after receiving substantial information that al-Hindi was elected to Hamas’ politburo in a vote in early February 2017.
 102.Limitations relating to UNRWA fundingSection 301 of the Foreign Assistance Act of 1961 (22 U.S.C. 2221) is amended by striking subsection (c) and inserting the following new subsection:
				
					(c)
 (1)WithholdingUnited States contributions to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat or otherwise), may be provided only during a period for which a certification described in paragraph (2) is in effect.
 (2)CertificationA certification described in this paragraph is a written determination by the Secretary of State, based on all information available after diligent inquiry, and transmitted to the appropriate congressional committees along with a detailed description of the factual basis therefore, that—
 (A)no official, employee, consultant, contractor, subcontractor, representative, or affiliate of UNRWA—
 (i)is a member of a foreign terrorist organization; (ii)has propagated, disseminated, or incited anti-American, anti-Israel, or anti-Semitic rhetoric or propaganda; or
 (iii)has used any UNRWA resources, including publications or web sites, to propagate or disseminate political materials, including political rhetoric regarding the Israeli-Palestinian conflict;
 (B)no UNRWA school, hospital, clinic, other facility, or other infrastructure or resource is being used by a foreign terrorist organization for operations, planning, training, recruitment, fundraising, indoctrination, communications, sanctuary, storage of weapons or other materials, or as an access point to any underground tunnel network, or any other purposes;
 (C)UNRWA is subject to comprehensive financial audits by an internationally recognized third party independent auditing firm and has implemented an effective system of vetting and oversight to prevent the use, receipt, or diversion of any UNRWA resources by any foreign terrorist organization or members thereof;
 (D)no UNRWA-funded school or educational institution uses textbooks or other educational materials that propagate or disseminate anti-American, anti-Israel, or anti-Semitic rhetoric, propaganda or incitement;
 (E)no recipient of UNRWA funds or loans is a member of a foreign terrorist organization; and (F)UNRWA holds no accounts or other affiliations with financial institutions that the United States deems or believes to be complicit in money laundering and terror financing.
							(3)Recertification; effective period
 (A)In generalNot later than 180 days after the date on which the Secretary transmits to the appropriate congressional committees an initial certification under paragraph (2), and every 180 days thereafter—
 (i)the Secretary shall transmit to the appropriate congressional committees a recertification that the conditions described in paragraph (2) are continuing to be met; or
 (ii)if the Secretary is unable to make such a recertification, the Secretary shall transmit to the appropriate congressional committees a report that contains the reasons therefor.
 (B)Effective periodAn initial certification under paragraph (2) or a recertification under subparagraph (A) shall be effective for the applicable 180-day period or until the Secretary receives information rendering that certification or recertification factually inaccurate, whichever occurs first. In the event that a certification or recertification becomes ineffective, the Secretary shall promptly transmit to the appropriate congressional committees a description of any information that precludes the renewal or continuation of the certification or recertification.
 (4)LimitationDuring a period for which a certification described in paragraph (2) is in effect, the United States may make contributions to UNRWA on an annual basis in an amount that does not exceed the lesser of—
 (A)the highest amount contributed to the budget of UNRWA by a member country of the League of Arab States for the same year; or
 (B)the amount that is equal to 22 percent of the total budget of UNRWA for the same year. (5)ObligationDuring a period for which a certification in paragraph (2) is not in effect, amounts that would otherwise be made available for contribution to UNRWA in accordance with paragraph (4) are authorized to be made available for contributions to the United Nations High Commissioner for Refugees (UNHCR). Amounts made available in this paragraph are in addition to any other amounts made available under any other provision of law.
 (6)DefinitionsIn this subsection— (A)the term foreign terrorist organization means an organization designated as a foreign terrorist organization by the Secretary of State in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); and
 (B)the term United States contribution means an assessed or voluntary contribution, whether financial, in-kind, or otherwise, from the United States Federal Government to a United Nations entity, including contributions passed through other entities for ultimate use by a United Nations entity..
 103.Sense of CongressIt is the sense of Congress that— (1)the President and the Secretary of State should lead a high-level diplomatic effort to encourage other responsible nations to withhold contributions to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat or otherwise) until UNRWA has met the conditions listed in subparagraphs (A) through (F) of section 301(c)(2) of the Foreign Assistance Act of 1961 (as added by section 3 of this Act);
 (2)citizens of recognized states should be removed from UNRWA’s jurisdiction; (3)UNRWA’s definition of a Palestine refugee should be changed to that used for a refugee by the Office of the United Nations High Commissioner for Refugees; and
 (4)in order to alleviate the suffering of Palestinian refugees, responsibility for those refugees should be fully transferred to the Office of the United Nations High Commissioner for Refugees.
				IILimitations Relating to the United Nations Human Rights Council and the United Nations Human Rights
			 Office of the High Commissioner
 201.FindingsCongress makes the following findings: (1)Since its establishment in 2006, the United Nations Human Rights Council (UNHRC) has failed to meaningfully promote the protection of internationally recognized human rights.
 (2)The UNHRC agenda contains a permanent item for criticism of the democratic, Jewish State of Israel, but no permanent items criticizing any other state or non-state actor.
 (3)Since 2006, the UNHRC has a largely disproportionate number of resolutions focused on criticizing Israel, passing nearly 70 resolutions condemning Israel, more than the combined total of all other country-specific condemnatory resolutions.
 (4)In 2008, the Bush administration voted against the establishment of the UNHRC and later announced it would withhold United States funding to the United Nations regular budget equivalent to the United States share of the UNHRC budget.
 (5)In March 2009, reversing the previous administration’s policy, the Obama administration announced that the United States would run for a seat on the UNHRC, winning a seat in May 2009.
 (6)On July 23, 2014, the UNHRC adopted a resolution regarding Gaza and the West Bank. The resolution contained over 1,700 words criticizing Israel for supposed human rights violations in Gaza, yet does not mention Hamas, the designated foreign terrorist organization responsible for using Palestinian children, women, and men as human shields and launching thousands of rockets indiscriminately into Israeli civilian populations, even once.
 (7)In 2016, the UNHRC had 29 Members rated Not Free or only Partly Free by Freedom House in its 2015 Freedom in the World report—meaning 62 percent of the body’s membership failed to meet the standards of a free society.
 (8)In October 2016, the United Nations General Assembly elected 14 countries to the UNHRC, including some of the world’s worst human rights abusers: Cuba, China, and Saudi Arabia.
 (9)On March 24, 2016, the UNHRC adopted a resolution that allowed for the creation of a database of all businesses that do business in or with the settlements, effectively establishing a blacklist of entities and giving support to the BDS movement and its supporters.
 (10)The United Nations Office of the High Commissioner for Human Rights (OHCHR) serves as the Secretariat of the UNHRC, supporting the Council’s work, providing staffing and recommendations to the Council.
				202.Limitations relating to the United Nations Human Rights Council and the United Nations Human Rights
			 Office
			 of the High Commissioner membership and funding
 (a)Funding prohibitionNo funding from the United States Government, including assessed, voluntary, or in-kind contributions, may be made available to support the United Nations Human Rights Council (UNHRC) or the United Nations Office of the High Commissioner for Human Rights (OHCHR) until after the Secretary certifies to the appropriate congressional committees that—
 (1)participation in the UNHRC is in the national interest of the United States; (2)the UNHRC has removed Human rights situation in Palestine and other occupied Arab territories and any other specific item targeted at the State of Israel as permanent items on the Council’s agenda or programme of work;
 (3)the UNHRC does not include a Member State— (A)subject to sanctions by the Security Council;
 (B)under a Security Council-mandated investigation for human rights abuses; (C)the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism;
 (D)which the President has designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act of 1998; or
 (E)designated by the Department of State as a Tier 3 country pursuant to section 110(b)(1)(C) of the Trafficking in Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)(C)) as a Tier 3 country; and
 (4)the percentage of United States citizens employed at the senior level in each of the OHCHR’s four major divisions—the Research and Right to Development Division (RRDD), the Human Rights Treaties Division (HRTD), the Field Operations and Technical Cooperation Division (FOTCD), and the Human Rights Council and Special Procedures Division (HRCSPD)—is at least equivalent to the percentage of the total United States assessed contributions to the United Nations regular budget.
 (b)Additional requirementThe certification under subsection (a) shall include an explanation of the reasoning behind the certification.
 (c)ReportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to the appropriate congressional committees that describes—
 (1)the resolutions that were considered in the UNHRC during the previous 12 months; (2)steps that have been taken during that 12-month period to remove Human rights situation in Palestine and other occupied Arab territories and any other specific item targeted at the State of Israel as permanent agenda items for the UNHRC;
 (3)a detailed list of any country currently on, or running for a seat on, the UNHRC that meets any of the criteria as set out in subsection (a)(3); and
 (4)the current employment breakdown by nationality at each of the four major divisions of the OHCHR. (d)Reversion of fundsFunds appropriated for use as a United States contribution to the United Nations but withheld from obligation and expenditure pursuant to this section shall immediately revert to the United States Treasury and shall not be considered arrears to be repaid to any United Nations entity.
 203.Sense of CongressIt is the sense of Congress that the United States should use its voice, vote, and influence at the United Nations to work to ensure that the United Nations Human Rights Council (UNHRC) takes steps to remove permanent items on its agenda or programme of work which target or single out a specific country or a specific territory or territories and that the UNHRC does not include a Member State that meets any of the criteria described in section 202(a)(3).
 204.Statement of policyIt shall be the policy of the United States to take steps to repeal Resolution A/HRC/31/L.38, which requests the United Nations Office of the High Commissioner for Human Rights to establish a database of entities involved with settlements, which includes the Jewish Quarter of Jerusalem and the Western Wall, and to mitigate any damage done to Israel and its economy by such a blacklist through various means.
			IIIStatus of Palestinian Entities At the United Nations
 301.FindingsCongress makes the following findings: (1)In 1989, the Palestine Liberation Organization (PLO) launched an effort to evade direct negotiations for peace with the State of Israel by instead pursuing Palestinian membership in international organizations, which could imply de facto recognition of a Palestinian state by the United Nations.
 (2)The executive branch, with significant support from Members of Congress, successfully stopped the PLO’s effort by credibly threatening, as noted in a May 1, 1989, statement by then-Secretary of State James A. Baker, that the United States [would] make no further contributions, voluntary or assessed, to any organization which makes any change in the P.L.O.’s present status as an observer organization.
 (3)The United States success over a period of decades demonstrated that withholding contributions and placing conditions of its payment can result in real reforms, stop counterproductive developments, and advance U.S. interests at the United Nations.
 (4)In 2011, the United Nations Educational, Scientific, and Cultural Organization (UNESCO) granted full membership to the Palestinians, triggering United States law that prohibits funding for any United Nations organization that grants membership to the PLO.
 (5)In September 2015 and again in September 2016, at the United Nations General Assembly, Abu Mazen threatened that Palestinian leadership would no longer be bound by its signed agreements with Israel.
 (6)Palestinian leadership continues its effort to evade direct negotiations for peace with the State of Israel by seeking recognition of a Palestinian state from foreign governments and in international forums.
 (7)Further efforts to bypass negotiations and to unilaterally declare a Palestinian state, or to appeal to the United Nations or other international forums or to foreign governments for recognition of a Palestinian state of membership or other upgraded status for the Palestinian observer mission at those forums, or to impose a solution or parameters for negotiations, would violate the underlying principles of the Oslo Accords, the Road Map, and other relevant Middle East peace process efforts.
				302.Reaffirmation of United States policy regarding the status of Palestinian entities at the United
 Nations, its specialized agencies, or its affiliated organizationsCongress hereby reaffirms that it is the law of the United States to prohibit the use of United States taxpayer dollars for certain assessed or voluntary contributions to the United Nations or its specialized agencies regarding the status of the Palestinians at the United Nations or its specialized agencies, including under section 414 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246) and section 410 of Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236).
			303.Restriction regarding participation in the United Nations, its specialized agencies or its
 affiliated organizationsThe United States shall not make available any United States Government official to serve in any capacity as a representative to any United Nations specialized agency or affiliated organization which has granted full membership as a state to any organization or group that does not have the internationally recognized attributes of statehood.
 304.Statement of policyIt is the policy of the United States to oppose the recognition of a Palestinian state by any United Nations entity, or any upgrade, including full membership or the accession to any treaty or agreement, in the status of the Palestinians at the United Nations, the Palestine Liberation Organization, the Palestinian Authority, or any other Palestinian administrative organization or governing entity, at any United Nations entity, prior to the achievement of a final peace agreement negotiated between and agreed to by Israel and the Palestinians.
			IVAnti-Semitism at the United Nations
 401.Anti-Semitism at the United NationsThe President shall direct the United States Permanent Representative to the United Nations to use the full voice, vote, and influence of the United States at the United Nations to make every effort to—
 (1)ensure the issuance and implementation of a directive by the Secretary General or the Secretariat, as appropriate, that—
 (A)requires the United Nations and its specialized agencies to officially and publicly condemn anti-Semitic statements made at any session of the United Nations or its specialized agencies, or at any other session sponsored by the United Nations;
 (B)requires employees of the United Nations and its specialized agencies, programs, and funds to be subject to punitive action, including immediate dismissal, for making anti-Semitic statements or references;
 (C)proposes specific recommendations to the General Assembly for the establishment of mechanisms to hold accountable employees and officials of the United Nations and its specialized agencies, programs and funds, or Member States, that make such anti-Semitic statements or references in any forum of the United Nations or of its specialized agencies;
 (D)continues to develop and implements education awareness programs about the Holocaust and anti-Semitism throughout the world, as part of an effort to combat intolerance and hatred; and
 (E)requires the United Nations Office of the High Commissioner for Human Rights (OHCHR) to develop programming and other measures that address anti-Semitism;
 (2)secure the adoption of a resolution by the General Assembly that establishes the mechanisms described in paragraph (1)(C);
 (3)secure the adoption of a resolution by the General Assembly that deems the Boycott, Divestment, and Sanctions movement against Israel to be anti-Semitic in nature; and
 (4)continue working toward further reduction of anti-Semitic language and anti-Israel resolutions in the United Nations and its specialized agencies, programs and funds.
				